UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2007 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B., as amended (File No. 333-144460) filed on July 10, 2007. Third-Quarter 2007 Results FOR IMMEDIATE RELEASE Highlights Ø Consolidated net sales increased 8.9%, and consolidated operating income increased 4.2% Ø Television Broadcasting sales increased 3.4%, and operating segment income increased 5.9%, reaching a record third-quarter margin of 51.9% Ø During the first nine months of the year, the Company repurchased 54 million CPOs for approximately Ps.3,271 million Consolidated Results Mexico City, D.F., October 18, 2007—Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”) today announced results for third quarter 2007. The results have been prepared in accordance with Mexican Financial Reporting Standards and are adjusted in millions of Mexican pesos in purchasing power as of September 30, 2007. The following table sets forth a condensed consolidated statement of income for the three months ended September 30, 2007 and 2006, in millions of Mexican pesos, as well as the percentage of net sales that each line represents, and the percentage change when comparing third quarter 2007 with third quarter 2006: 3Q 2007 Margin % 3Q 2006 Margin% Change% Net sales 10,422.4 100.0 9,569.7 100.0 8.9 Operating income 3,801.4 36.5 3,649.8 38.1 4.2 Consolidated net income 2,619.9 25.1 2,819.5 29.5 (7.1) Majority interest net income 2,363.9 22.7 2,580.6 27.0 (8.4) Consolidated net sales increased 8.9% to Ps.10,422.4 million in third quarter 2007 compared with Ps.9,569.7 million in third quarter 2006. This increase reflected higher sales in our Other Businesses, Television Broadcasting, Pay Television Networks, Publishing, Sky Mexico, Cable Television, and Publishing Distribution segments that were partially offset by lower sales in our Programming Exports segment. Consolidated operating income increased 4.2% to Ps.3,801.4 million in third quarter 2007 compared with Ps.3,649.8 million in third quarter 2006. This increase was attributable to higher sales that were partially offset by higher cost of sales and operating expenses. Majority interest net income decreased 8.4% to Ps.2,363.9 million in third quarter 2007 compared with Ps.2,580.6 million in third quarter 2006. The net decrease of Ps.216.7 million reflected i) a Ps.6.6 million increase in equity in losses of affiliates, net; ii) a Ps.1,040.1 million increase in income taxes; and iii) a Ps.17.1 million increase in minority interest net income. These unfavorable changes were partially offset by i) a Ps.151.6 million increase in operating income; ii) a Ps.26.6 million decrease in other expense, net; and iii) a Ps.668.9 million decrease in integral cost of financing. Third-Quarter Results by Business Segment The following table presents third-quarter results ended September 30, 2007 and 2006, for each of our business segments. Amounts are presented in millions of Mexican pesos in purchasing power as of September 30, 2007. Net Sales 3Q 2007 % 3Q 2006 % Inc. % Television Broadcasting 5,357.2 49.9 5,181.6 52.4 3.4 Pay Television Networks 470.4 4.4 351.3 3.6 33.9 Programming Exports 585.5 5.4 597.2 6.0 (2.0) Publishing 811.8 7.6 703.8 7.1 15.3 Publishing Distribution 111.5 1.0 103.5 1.1 7.7 Sky Mexico 2,059.7 19.2 1,952.1 19.7 5.5 Cable Television 605.1 5.6 516.3 5.2 17.2 Other Businesses 744.6 6.9 485.2 4.9 53.5 Segment Net Sales 10,745.8 100.0 9,891.0 100.0 8.6 Intersegment Operations1 (323.4) (321.8) (0.5) Disposed Operations2 - 0.5 - Consolidated Net Sales 10,422.4 9,569.7 8.9 Operating Segment Income (Loss)3 3Q 2007 Margin % 3Q 2006 Margin % Inc. % Television Broadcasting 2,782.0 51.9 2,626.3 50.7 5.9 Pay Television Networks 301.7 64.1 186.5 53.1 61.8 Programming Exports 283.4 48.4 289.0 48.4 (1.9) Publishing 155.5 19.2 146.2 20.8 6.4 Publishing Distribution 5.5 4.9 3.2 3.1 71.9 Sky Mexico 988.6 48.0 975.5 50.0 1.3 Cable Television 219.9 36.3 216.4 41.9 1.6 Other Businesses (16.9 ) (2.3) (16.0 ) (3.3) (5.6) Operating Segment Income 4,719.7 43.9 4,427.1 44.8 6.6 Disposed Operations2 - - (24.4) (0.3) - Corporate Expenses (86.0) (0.8) (85.8) (0.9) (0.2) Depreciation and Amortization 832.3 8.0 667.1 7.0 24.8 Consolidated Operating Income 3,801.4 36.5 3,649.8 38.1 4.2 1 For segment reporting purposes, intersegment operations are included in each of the segment operations. 2 Reflects the results of operations of one of the Company’s soccer teams. 3
